ORDER

PER CURIAM.
Laron Williams (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of one count of kidnapping, two counts of second-degree domestic assault, and one count of armed criminal action. Defendant claims the trial court erred in denying his motion to dismiss for violation of his right to speedy trial.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
*268We affirm the judgment pursuant to Rule 30.25(b).